CHASE, Circuit Justice.
The plea of the statute of limitations is good. Without entering upon the questions discussed by counsel it is sufficient to say that the state of war ■existing between the state of South Carolina and the government of the United States rendered unlawful all intercourse between ■citizens of that state and citizens of those which adhered to the national government. The latter could not sue in the courts of South Carolina; all legal remedies therefore were denied them during the war, by the war.
The period of the beginning and termination of the war varies in different states. It began with the president’s proclamation of blockade, being the first exercise of belligerent rights, April 19, 1831. It was then that the existence of civil war was first formally recognized by the national government. The end of the status of war as to South Carolina, is to be considered as being April 1, 1866, the proclamation of the president of that date having declared it terminated thenceforward.
The demurrer to the plea of limitations must therefore be overruled.